FILED
                            NOT FOR PUBLICATION                             MAR 10 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



KEITH E. WIGGINS,                                No. 07-55768

               Petitioner - Appellant,           D.C. No. CV-05-01577-JVS

  v.
                                                 MEMORANDUM *
DERRAL G. ADAMS,

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                     James V. Selna, District Judge, Presiding

                             Submitted March 8, 2011 **


Before:        FARRIS, LEAVY, and BYBEE, Circuit Judges.

       California state prisoner Keith E. Wiggins appeals from the district court’s

judgment denying his 28 U.S.C. § 2254 habeas petition. We dismiss.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Wiggins contends that the Board’s 2004 decision to deny him parole was not

supported by “some evidence” and therefore violated his due process rights. After

briefing was completed in this case, this court held that a certificate of

appealability (“COA”) is required to challenge the denial of parole. See Hayward

v. Marshall, 603 F.3d 546, 554-55 (9th Cir. 2010) (en banc). Now the Supreme

Court has held that the only federal right at issue in the parole context is

procedural, and the only proper inquiry is what process the inmate received, not

whether the state court decided the case correctly. See Swarthout v. Cooke, 131

S. Ct. 859, 862-63 (2011). Because Wiggins raises no procedural challenges, a

COA cannot issue, and we dismiss the appeal for lack of jurisdiction. See 28

U.S.C. § 2253(c)(2).

      DISMISSED.




                                           2                                   07-55768